April 23, 2009 GENERAL NEW YORK MUNICIPAL BOND FUND, INC. (the fund) Supplement to Prospectus dated March 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the funds prospectus entitled Management  Investment Adviser: The funds primary portfolio manager is Joseph P. Darcy, a position he has held since October 2008. Steven Harvey also serves as an additional portfolio manager, a position he has held since April 2009. Mr. Darcy is a portfolio manager for Standish Asset Management Company LLC (Standish), an affiliate of Dreyfus, where he has been employed since April 2009. Mr. Darcy manages a number of national and state-specific municipal bond funds managed by Dreyfus, where he has been employed since 1994. Mr. Harvey is a senior portfolio manager for tax-sensitive strategies at Standish, where he has been employed since 2000. Mr. Harvey manages tax-sensitive portfolios for institutional, insurance, mutual fund and high net worth clients. Mr. Harvey has also been employed by Dreyfus since April 2009.
